 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   CHERI SHELTON,                                    )   Case No. 2:21-cv-00423-TLN-AC
                                                       )
12                        Plaintiff,                   )   Judge: Hon. Troy L. Nunley
                                                       )
13                                                     )   ORDER TO PERMIT FILING OF SECOND
             v.                                        )   AMENDED COMPLAINT AND TO EXTEND
14                                                     )   TIME FOR DEFENDANTS TO RESPOND
                                                       )   TO SECOND AMENDED COMPLAINT
15   JOHNSON & JOHNSON                                 )
     and ETHICON, INC.,                                )   Complaint Filed: March 8, 2021
16                                                     )   Trial Date: N/A
                          Defendants.                  )
17                                                     )
                                                       )
18                                                     )
                                                       )
19                                                     )

20

21           IT IS HEREBY ORDERED that, pursuant to the Stipulation to Permit Filing of Second

22   Amended Complaint and to Extend Time for Defendants to Respond to Second Amended Complaint:

23           1.    Plaintiff’s deadline to file a Second Amended Complaint is June 9, 2021.

24           2.    Defendants’ deadline to respond to the Second Amended Complaint will be June 28,
25   2021.
26   ///
27   ///
28   ///

                       ORDER TO PERMIT FILING OF SECOND AMENDED COMPLAINT AND
                                      TO EXTEND TIME TO RESPOND
 1         IT IS SO ORDERED.

 2

 3   Dated: May 27, 2021
                                                        Troy L. Nunley
 4                                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
                     ORDER TO PERMIT FILING OF SECOND AMENDED COMPLAINT AND
                                   TO EXTEND TIME TO RESPOND
